Case 2:18-cv-00826-JLB-NPM Document 94 Filed 02/26/21 Page 1 of 38 PageID 5672




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

 VERNON SPEAK,

              Plaintiff,

 v.                                                    Case No. 2:18-cv-826-JLB-NPM

 STEVE WHIDDEN, in this official capacity
 as Sheriff of Hendry County, Florida, and
 STEVE WHIDDEN, in his individual
 capacity,

              Defendants.
                                         /

                                       ORDER

       Plaintiff Vernon Speak (“Sgt. Speak”) is a former detective-sergeant with the

 Hendry County Sheriff’s Office (“HCSO”). In January 2019, he was fired from his

 job by the Sheriff of Hendry County, Steve Whidden. 1 Sgt. Speak alleges that

 Sheriff Whidden fired him because he blew the whistle on Sheriff Whidden’s

 improper interference in a hit-and-run investigation in 2016. He sues Sheriff

 Whidden for: (1) violating the Florida Whistle-blower’s Act (“FWA”), Fla. Stat

 § 112.3187 (2018); and (2) violating 42 U.S.C. § 1983 by retaliating against Sgt.

 Speak for speech he claims is protected by the First Amendment. (Doc. 40.) Sheriff

 Whidden moves for summary judgment, arguing that he fired Sgt. Speak for

 misconduct in a completely unrelated investigation that took place years after the




       1 Sgt. Speak’s claim under 42 U.S.C. § 1983 is against Sheriff Whidden in
 both his individual and official capacity. For ease of reference, the Court will refer
 to both Defendants collectively as “Sheriff Whidden” or “the Sheriff.”
Case 2:18-cv-00826-JLB-NPM Document 94 Filed 02/26/21 Page 2 of 38 PageID 5673




 alleged whistleblowing. (Doc. 60.) He also claims that the speech at issue in this

 case is not protected by either the FWA or the First Amendment, and that he is

 entitled to qualified immunity in his individual capacity. (Id.) Each side has a

 drastically different story to tell, and each side disputes virtually every relevant

 fact. After carefully studying the extensive record in this case, the Court concludes

 that there are too many questions of fact for this matter to be resolved at the

 summary judgment stage. Accordingly, the Court DENIES Sheriff Whidden’s

 motion for summary judgment. (Doc. 60.)

                                     BACKGROUND

       Many of the facts are vehemently disputed. The discussion below describes

 the facts in the light most favorable to the non-moving party—Sgt. Speak. 2

 I.    Sheriff Whidden Intervenes in Sgt. Speak’s Hit-and-Run
       Investigation.

       In the early morning hours of September 11, 2015, a minor was struck by the

 side mirror of a passing pickup truck while she was walking to her school bus stop

 in LaBell, Florida. (Doc. 63-1 at ¶ 4; Doc. 72-2 at 1.) Sgt. Speak was assigned to the


       2 Sheriff Whidden claims that Sgt. Speak has inadvertently admitted many
 damaging facts laid out in the motion for summary judgment because he responded
 that he was “without knowledge” of them. (Doc. 88, 3–6.) When an assertion in a
 motion for summary judgment is supported by testimony and documentary
 evidence, a plaintiff must do more than deny it based on lack of knowledge—they
 must controvert it when their own evidence. See, e.g., Christensen v. City of
 Warner Robins, No. 5:16-CV-76(MTT), 2018 WL 1177250, at *7, n 6. (M.D. Ga. Mar.
 6, 2018). But Sgt. Speak has provided ample evidence to controvert Sheriff
 Whidden’s assertions, at least in the mind of a reasonable trier of fact. To be sure,
 Sheriff Whidden’s broader point about the organization of Sgt. Speak’s response is
 well-taken—it could have been drafted in a much clearer manner, and with far
 fewer than 119 exhibits appended. But the Court will not resolve this motion on
 hyper-technical “gotcha” admissions.


                                            2
Case 2:18-cv-00826-JLB-NPM Document 94 Filed 02/26/21 Page 3 of 38 PageID 5674




 hit-and-run investigation. (Doc. 72-2 at 2.) Based on pieces of the truck’s mirror

 recovered from the scene, Sgt. Speak was able to identify the truck’s make and

 model. (Doc. 69-9 at 2.) Eleven days later, while staking out the scene of the hit-

 and-run with another officer, Sgt. Speak observed a pickup truck of the same make

 and model driving above the speed limit. (Doc. 69-9 at 3.) After stopping the truck,

 Sgt. Speak noticed that one of its mirrors looked brand new. (Id. at 4.)

       The driver of the truck told Sgt. Speak that he was sorry for speeding, but he

 was in a hurry and late for work. (Id. at 3–4.) Sgt. Speak asked the driver whether

 he hit something with his truck on or about September 11, and the driver admitted

 that he had (although he assumed it was a mailbox or garbage can). (Id.) When

 Sgt. Speak returned to his patrol car to run the vehicle’s license plate, the driver

 directly called Sheriff Whidden and asked him to hurry the traffic stop. 3 (Id. at 4.)

 In turn, Sheriff Whidden called the phone of the other officer working the stop and

 asked him to pass his phone to Sgt. Speak. (Doc. 71-12 at 4:23–45.)

       During their conversation, Sheriff Whidden allegedly told Sgt. Speak that the

 driver was a “good guy” who needed to get to work, so Sgt. Speak should “try to get

 him out of there.” (Doc. 71-12 at 5:4–12.) Sgt. Speak told Sheriff Whidden that he

 wanted to interview the driver because he was a suspect in a felony hit-and-run, but

 Sheriff Whidden responded that an interview was not “necessary.” (Id. at 5:11.) As

 a compromise, Sheriff Whidden allegedly agreed that Sgt. Speak could have the




       3This is apparently not unusual in a small, rural county like Hendry, where
 many residents personally know the Sheriff. (Doc. 61 at 76:24–77:7.)


                                            3
Case 2:18-cv-00826-JLB-NPM Document 94 Filed 02/26/21 Page 4 of 38 PageID 5675




 driver come back to the station for an interview later that day. (Doc. 76-11 at ¶ 8.)

 Sgt. Speak agreed that he would try to hurry the stop and hung up. (Doc. 71-12 at

 5:15–16.) But instead of immediately ending the stop, Sgt. Speak walked back to

 the truck and spent a few more minutes taking a statement from the driver (who,

 according to Sgt. Speak, was visibly upset when he realized that his call to the

 Sheriff did not resolve the situation). (Doc. 69-9 at 4; Doc. 71-11 at ¶ 9.) According

 to Sgt. Speak, the driver gave inconsistent and evasive answers during the

 questioning. (Doc. 69-9 at 6.) Sgt. Speak and the driver ultimately agreed that the

 driver would come down to the station for a second interview that same day at 4:00

 p.m., but the driver never showed up. (Doc. 76-11 at ¶ 11.)

       Later that evening, Sgt. Speak drafted and submitted an offense report in

 which he concluded that the driver had, in fact, committed the hit-and-run. (Doc.

 69-9 at 3–5.) In the report, Sgt. Speak specifically mentioned that the driver called

 Sheriff Whidden during the traffic stop and asked him to speed it up. (Id. at 3.) In

 the final sentence of the report, Sgt. Speak referred the matter to the HCSO’s

 Criminal Investigations Division for further review. (Id. at 5.)

       The next day, Sgt. Speak went to a shooting competition hosted by the

 HCSO’s SWAT team to raise money. (Doc. 71-12 at 10:8–15.) After he arrived at

 the shooting range, Sgt. Speak alleges that Sheriff Whidden confronted him about

 the offense report he submitted the previous night. (Doc. 76-11 at ¶ 12.) The

 Sheriff allegedly told Sgt. Speak that his report was highly embarrassing (using

 much stronger, profanity-laced language). (Doc. 61 at 99:3–9; Doc. 76-11 at ¶ 12.)




                                            4
Case 2:18-cv-00826-JLB-NPM Document 94 Filed 02/26/21 Page 5 of 38 PageID 5676




 During this heated discussion, Sheriff Whidden allegedly said, “I thought we

 understood each other,” and told Sgt. Speak that he assumed the hit-and-run would

 not be investigated further. (Doc. 69-11 at 54:4–8; Doc. 71-12 at 10:40.) Sheriff

 Whidden also told Sgt. Speak that he knew the driver of the white pickup truck,

 and he was a “good guy” who was facing unrelated criminal charges, so Sheriff

 Whidden did not want to “make it any worse on him.” (Doc. 71-12 at 14:11–22.)

       Sgt. Speak explained that he was simply being as detailed as possible

 because the driver did not appear for his second interview. (Doc. 71-12 at 20:25–

 39.) Sheriff Whidden allegedly responded that he himself told the driver not to

 come for the second interview because he did not think Sgt. Speak had any evidence

 of a crime. (Id. at 20:35–21:19.) Sheriff Whidden and Sgt. Speak also disagreed on

 whether the driver acted with criminal intent. (Id. at 11:12–18.) Sheriff Whidden

 believed that the driver did not have such intent and told Sgt. Speak that he

 wanted to “keep [him] from making a bad arrest.” (Id.) Ultimately, Sgt. Speak and

 Sheriff Whidden did not resolve their differences at the range that day. 4

       On September 24, 2015—two days after Sgt. Speak submitted the offense

 report—Lieutenant Joshua Woods closed the criminal investigation of the hit-and-

 run incident due to lack of evidence of criminal intent. (Doc. 69-9 at 5–6.) Lt.




       4 In his later civil deposition, Sgt. Speak described a similar encounter with
 Sheriff Whidden the same day as the traffic stop, where Sheriff Whidden also told
 Sgt. Speak that the driver of the truck was a “good guy” who was “about to go to
 prison” and there was “no reason to go after this case.” (Doc. 69-11 at 55:14–57:11.)
 This event is not among the facts set forth in Sgt. Speak’s memorandum opposing
 summary judgment. (Doc. 82 at 7.)


                                           5
Case 2:18-cv-00826-JLB-NPM Document 94 Filed 02/26/21 Page 6 of 38 PageID 5677




 Woods testified that he closed the investigation at the direction of Sheriff Whidden

 and Chief Deputy Kevin Nelson. (Doc. 76-14 at 11:16–12:4, 17:19–18:3.)

        At some point (either before or after the investigation was closed), Chief

 Deputy Nelson told Sgt. Speak that he was “disappointed” in him for using the

 Sheriff’s name in the offense report. (Doc. 71-12 at 22:16–39.) Chief Deputy Nelson

 also told Sgt. Speak that he needed to “fix this” because the Sheriff was “upset.” (Id.

 at 23:8–16.) Sgt. Speak could not alter the offense report because that would have

 been illegal, so he decided “to just let it go.” (Id. at 23:36–47.)

        A few days after his talk with Chief Deputy Nelson, Sgt. Speak was called

 into Sheriff Whidden’s office. Sgt. Speak was expecting to be fired, but the Sheriff

 jovially told him that he was “not mad” and “[e]verything’s fine,” but “[y]ou just

 can’t do that [kind of] thing”—referring to Sgt. Speak’s narrative about the Sheriff

 in the offense report. (Id. at 24:37–46.) Sgt. Speak told Chief Deputy Nelson about

 the positive conversation. Chief Deputy Nelson was pleased and reminded Sgt.

 Speak to “take care” of the offense report. (Id. at 25:1–10.) Not knowing that the

 hit-and-run case was already closed, Sgt. Speak decided to do nothing further and

 let the Criminal Investigations Division handle it. (Id. at 25:21–26.)

 II.    Sgt. Speak “Blows the Whistle” on Sheriff Whidden’s Intervention.

        Meanwhile, the parents of the minor who was struck by the side-mirror hired

 Attorney Steve Ramunni to represent them. On October 21, 2015, Attorney

 Ramunni contacted the Office of the State Attorney (“SAO”) for the Twelfth Judicial




                                              6
Case 2:18-cv-00826-JLB-NPM Document 94 Filed 02/26/21 Page 7 of 38 PageID 5678




 Circuit Court of Florida to inquire about the criminal case against the driver, but he

 was told that no such case existed. (Doc. 72-2 at 2; Doc. 71-13.)

       An assistant state attorney (“ASA”) told Attorney Ramunni that she would

 check whether there was a case on his behalf. (Doc. 71-13.) In turn, the ASA

 contacted the HCSO and requested all documentation about the hit-and-run. (Id.)

 The same day she received these documents, the ASA claims that Sheriff Whidden

 called her personal cellphone and asked why she was reviewing this incident. (Id.)

 Sheriff Whidden advised the ASA that he believed the matter was non-criminal, but

 the ASA responded that she would be reviewing the facts of the case to determine

 whether it was criminal or not. (Id.) Ultimately, however, the ASA issued a

 disposition notice to the HCSO on November 9, 2015, declining to prosecute the case

 because evidence of criminal intent was lacking. 5 (Doc. 63-2 at Ex.1.)

       The ASA’s disposition notice defused the situation until the following year,

 when Attorney Ramunni commenced a civil lawsuit against the driver of the white

 pickup truck. On August 10, 2016, Attorney Ramunni deposed Sgt. Speak under

 subpoena in the civil case. (Doc. 69-11.) During the deposition, Sgt. Speak

 essentially told the same story as the one outlined above, including the details

 about: (a) Sheriff Whidden’s phone call during the traffic stop, (b) his hostile

 encounter with the Sheriff at the shooting range, and (c) his fear that he was going



       5 The ASA’s disposition notice cited State v. Dorsett, where the Florida
 Supreme Court held that, under Florida law, the felony of “leaving the scene of a
 crash resulting in injury” requires actual knowledge of the crash. 158 So. 3d 557,
 560–62 (Fla. 2015). In other words, because the driver of the pickup truck did not
 know that he hit a person, no felony could be charged.


                                            7
Case 2:18-cv-00826-JLB-NPM Document 94 Filed 02/26/21 Page 8 of 38 PageID 5679




 to be fired because of how he drafted the offense report. (Id. at 41:16–43:5, 52:18–

 57:16, 71:21–74:3, 83:7–85:23, 129:23–130:11.) Sgt. Speak also made very clear that

 he disagreed with how Sheriff Whidden handled the case, and that he would have

 arrested the driver of the pickup truck during the traffic stop had Sheriff Whidden

 not gotten involved. (Id. at 91:18–92:17, 130:12–17.)

       Five days after the deposition, on August 15, 2016, Attorney Ramunni sent a

 letter to the SAO, stating that he “represent[ed] Vernon J. Speak” and asking the

 SAO to investigate “several violations of Florida’s Criminal Statutes” by Sheriff

 Whidden and Chief Deputy Nelson due to their interference in the hit-and-run case

 that Sgt. Speak had investigated. (Doc. 63-2 at Ex. 3.) Attached to the letter was a

 transcript of Sgt. Speak’s deposition testimony. (Id.)

       The letter from Attorney Rammuni sparked a lengthy investigation by the

 SAO for the Fifteenth Judicial Circuit Court of Florida and the Florida Department

 of Law Enforcement (“FDLE”) into Sheriff Whidden’s handling of the hit-and-run. 6

 As part of the investigation, Sgt. Speak gave a sworn statement to FDLE. (Doc. 71-

 12.) Eventually, on May 16, 2018, the SAO for the Fifteenth Judicial Circuit

 concluded (based on the FDLE’s investigative findings) that Sheriff Whidden’s

 handling of the hit-and-run was not improper because: (a) there was no evidence of

 a quid pro quo; (b) there was no evidence that any official records were altered,

 fabricated, or destroyed; and (c) the evidence showed that the Sheriff’s decision was


       6 The SAO for the Twelfth Judicial Circuit recused itself from investigating
 the HCSO due to their working relationship, and the Governor of Florida assigned
 the investigation to a different SAO by executive order. (Doc. 71-9.)



                                           8
Case 2:18-cv-00826-JLB-NPM Document 94 Filed 02/26/21 Page 9 of 38 PageID 5680




 authorized by Florida law because he believed that the driver lacked criminal

 intent—a conclusion that was bolstered by the disposition notice from the SAO for

 the Twelfth Judicial Circuit. 7 (Docs. 72-2, 72-3.)

 III.   Sgt. Speak Allegedly Experiences Retaliation for His Whistleblowing.

        Sgt. Speak alleges that he experienced multiple instances of retaliation and

 general antagonism due to his whistleblowing from August 2016 (when he triggered

 the investigation against Sheriff Whidden) to January 2019 (when he was

 ultimately terminated from the HCSO). All these disputed incidents are briefly

 summarized as follows:

        1.    July 2016: Sgt. Speak alleges that he loaned his traffic vest to another

              officer and was not given a replacement until two years later, after

              threats of discipline for “losing” the vest. (Doc. 72-6; Doc. 76-11 at

              ¶ 16.) Lieutenant Christian Buchhofer, one of Sgt. Speak’s former

              supervisors, testified that Speak was never actually disciplined, but a

              replacement vest was “withheld.” (Doc. 76-15 at 78:12–23.)

        2.    September 2016: Sgt. Speak reported that another officer called him a

              “snitch” due to his whistleblowing. (Doc. 69-12.) The officer received a

              verbal reprimand and a two-day suspension, but Sgt. Speak believes

              the matter should have been investigated further. (Doc. 63-2 at ¶ 12.)




        The SAO’s memorandum did note that the driver of the pickup truck had
        7

 made campaign contributions to Sheriff Whidden the past, but the contributions
 were made years before the traffic stop. (Doc. 72-3 at 4.)



                                            9
Case 2:18-cv-00826-JLB-NPM Document 94 Filed 02/26/21 Page 10 of 38 PageID 5681




       3.    January 2017: Sgt. Speak alleges that he asked Chief Deputy Nelson

             to circulate a thank-you memo to recognize multiple individuals and

             departments of the HCSO for their contribution to a successful

             homicide investigation, but Chief Deputy Nelson denied the

             request. (Doc. 63-2 at Ex. 4; Doc. 76-11 at ¶ 25.) Chief Deputy Nelson

             does not recall receiving the memo but testified that he would have

             denied the request because Sgt. Speak wanted to recognize whole

             departments rather than specifying individuals who should have

             received the thank-you memo. (Doc. 63-2 at ¶14.)

       4.    February 2017: Sgt. Speak alleges that he was denied a promotion to

             road patrol sergeant despite being the top-ranked applicant for the

             job. (Doc. 76-11 at ¶¶36–38.) Sgt. Speak’s belief that he was the best

             applicant stems from a conversation he had with Lieutenant Shawn

             Reed, who told him that he scored the highest on both the written

             exam and the interview. (Id.) Sheriff Whidden counters that Sgt.

             Speak did not receive the promotion because he was, in fact, the

             lowest-ranked applicant. (Doc. 63-2 at Ex. 5.)

       5.    April 2017: Sgt. Speak claims that he was unfairly placed under an

             internal investigation due to an incident where he was falsely accused

             of making inappropriate hand gestures and shouting obscenities at a

             driver who he pulled over. (Doc. 76-11 at ¶¶45–49.) The investigation

             eventually concluded that these allegations were unsubstantiated, but




                                         10
Case 2:18-cv-00826-JLB-NPM Document 94 Filed 02/26/21 Page 11 of 38 PageID 5682




             Lt. Buchhofer was instructed to follow up with “progressive discipline”

             against Sgt. Speak for going above the speed limit during this

             incident. (Doc. 76-15 at 55:1–5, 57:3–23.) Lt. Buchhofer ultimately

             chose not to issue any discipline. (Id. at 62:5–63:1.) Another officer

             involved in the incident allegedly drove as fast as Sgt. Speak, but there

             was no request to discipline him. (Id. at 154:4–23.) Sgt. Speak alleges

             that due to the internal investigation, his application for a new job

             with the Seminole Police Department could not be processed. (Doc. 61

             at 185:10–186:3.)

       6.    April 2017: Sgt. Speak alleges that the same officer who previously

             called him a “snitch” instructed a lower-ranking officer not to assist

             him when he got a flat tire. (Doc. 76-11 at ¶¶ 50–52.) The lower-

             ranking officer signed a sworn declaration that he could not assist Sgt.

             Speak with the flat tire because he was involved with a search for a

             subject with an active warrant and did not have room in his car for the

             type of jack that Sgt. Speak needed. (Doc. 63-4.) The other officer who

             allegedly directed the lower-ranking officer not to respond testified

             that he allowed his subordinates to “make up their own mind, [and he]

             was not getting involved in it.” (Doc. 76-18 at 13:25–14:2.)

       7.    September 2017: Sgt. Speak missed an appointment to meet with the

             family of a decedent due to a scheduling error. (Doc. 69-20.) Sgt.

             Speak alleges that Chief Deputy Nelson told the family that Sgt. Speak




                                          11
Case 2:18-cv-00826-JLB-NPM Document 94 Filed 02/26/21 Page 12 of 38 PageID 5683




              was a horrible detective and falsely relayed to Lieutenant Buchhofer

              that the family was irate due to the missed appointment. (Doc. 76-11

              at ¶ 57.) Chief Deputy Nelson denies calling Sgt. Speak a horrible

              detective. (Doc. 63-2 at ¶ 21.) During his deposition, Sgt. Speak could

              not recall anything Lt. Buchhofer said regarding Chief Deputy

              Nelson’s reaction to the incident. (Doc. 61 at 215:16–23.)

       8.     December 2017: Sgt. Speak alleges that another officer refused to send

              a road unit to assist him with a traffic stop. (Doc. 76-11 at ¶¶ 59–62;

              Doc. 74-14.) In his deposition, Sgt. Speak clarified that the other

              officer was concerned about his road unit deputies being burdened with

              traffic stops that Sgt. Speak should be doing himself. (Doc. 61 at

              224:4–226:21.) Lt. Buchhofer also testified that this was the other

              officer’s main concern. (Doc. 62 at 89:8–90:8.)

       Finally, Sgt. Speak claims that Chief Deputy Nelson questioned his

 consistently positive performance evaluations and even ordered that his evaluation

 scores be lowered. (Doc. 76-11 at ¶ 21–22.) Lt. Buchhofer testified that after he

 gave Sgt. Speak a positive evaluation, Chief Deputy Nelson held up the evaluation

 at a meeting and said, “This again?” (Doc. 76-15 at 35:2–12.) Lt. Buchhofer

 responded that the evaluation reflected Sgt. Speak’s performance, and Chief Deputy

 Nelson did not further discuss the matter, but Lt. Buchhofer noted that “you could

 tell that he . . . disapproved of the high score that [Sgt. Speak] received.” (Id.)




                                            12
Case 2:18-cv-00826-JLB-NPM Document 94 Filed 02/26/21 Page 13 of 38 PageID 5684




 IV.   Sgt. Speak is Terminated After an Internal Investigation That
       Ostensibly Arose Out of His Conduct in an Auto-Theft Case.

       A.     The Auto Theft Investigation.

       In January 2017, Sgt. Speak was asked to assist Detective Brianna Pascher

 with an investigation stemming from a burned truck cab that was discovered on the

 side of a road in LaBell, Florida. (Doc. 73-1 at 71–72.) Sgt. Speak met with Det.

 Pascher at the HSCO’s headquarters, where she was interviewing the wife of a local

 auto shop owner. (Id. at 72.) Det. Pascher advised Sgt. Speak that she had a lead

 from a “concerned citizen,” suggesting the truck to which the cab belonged was

 stolen and being disassembled in a local auto shop (a possible “chop shop”). (Doc.

 70-4 at 5.) Sgt. Speak told Det. Pascher to stop what she was doing and go secure

 the auto shop. (Doc. 73-1 at 72.) Eventually. Sgt. Speak joined Det. Pascher at the

 shop, and the two began interviewing people at the scene.

       One of the suspects present at the shop—who would eventually be charged in

 connection with the theft of the truck—allegedly pointed at Det. Pascher and

 implied that she tipped off the suspects that police were on their way. In his

 probable cause report, Sgt. Speak described this incident as follows:

       [T]his is when “you” (pointing at [Det. Pascher]) “called me and,
       (pause) “my dad called me and told me the cops were coming.”

 (Doc. 73-1 at 72.)

       As it turned out, the “concerned citizen” who gave Det. Pascher the lead on

 the stolen truck was her then-boyfriend. (Id. at 75.) Det. Pascher asked Sgt. Speak

 not to use her boyfriend’s name in his probable cause report because he was friends

 with some of the people involved in the theft of the truck and was concerned that


                                          13
Case 2:18-cv-00826-JLB-NPM Document 94 Filed 02/26/21 Page 14 of 38 PageID 5685




 they may retaliate against him. (Doc. 63-5 ¶ 5; Doc. 76-15 at 127:19–3.)

 Ultimately, however, Sgt. Speak included the boyfriend’s name in his report

 because he believed the boyfriend was involved in the crime. (Doc. 76-11 at ¶¶ 27–

 28; Doc. 76-15 at 131:2–10.) Sgt. Speak alleges that several suspects who he

 interviewed claimed that Det. Pascher’s boyfriend warned them that police were

 coming after he spoke with her. (Doc. 76-11 at ¶ 30.) Sgt. Speak and Lt. Buchhofer

 both claim that they referred their concerns about Det. Pascher for an internal

 investigation but did not receive an immediate response. (Doc. 76-11 at ¶33; Doc.

 76-15 at 121:22–122:6.)

       Sgt. Speak closed his investigation of the truck in March 2018 and sought

 arrest warrants for multiple suspects. (Doc. 76-11 ¶ 63.) Sometime in late April or

 early May 2018, the ASA reviewing the case grew concerned that Det. Pascher may

 have tipped off the suspects based on Sgt. Speak’s account of the facts. (Doc. 76-29

 at 55:7–12.) The SAO communicated its concerns about Det. Pascher to Sheriff

 Whidden and Chief Deputy Nelson. (Doc. 63-1 at ¶ 9; Doc. 63-2 at ¶ 22.) On May 4,

 2018, Chief Deputy Nelson directed Lieutenant Ben Rowe to begin an internal

 investigation of Det. Pascher. (Doc. 63-2 at ¶ 23; Doc. 63-3 at Ex. 3.)

       During his investigation of Det. Pascher, Lt. Rowe interviewed Sgt. Speak on

 several occasions. (Doc. 70-4.) Among other things, Lt. Rowe asked Sgt. Speak if he

 requested clarification from Det. Pascher about her allegedly tipping off the

 suspects. Sgt. Speak responded that he spoke to Det. Pascher toward the end of the

 investigation, and she told him that the suspect who gestured toward her at the




                                           14
Case 2:18-cv-00826-JLB-NPM Document 94 Filed 02/26/21 Page 15 of 38 PageID 5686




 auto shop could have just as easily gestured to the auto shop owner’s wife, who was

 standing next to Det. Pascher. (Id. at 9–10). Sgt. Speak told her that he

 understood; he then stated, in an aside to Lt. Rowe, “[Y]ou know what[?] I wish I

 could have been more specific in what I wrote.” (Id. at 10.) Sgt. Speak also talked

 to Det. Pascher about other suspects claiming that she had tipped off her boyfriend,

 and she responded that these accusations were “malarkey.” (Id.) According to Sgt.

 Speak, Det. Pascher told him that when her boyfriend gave her the tip on the stolen

 car, he himself may have “picked up on the fact that there’s more going on . . . so he

 went back to tell his buddies.” (Id.) Sgt. Speak further noted that, after discussing

 the issue with Det. Pascher, he had “no concerns.” (Id.)

       Lt. Rowe also interviewed the boyfriend, who stated that he was upset about

 his identity being revealed and claimed that he was accosted at a local gas station

 by people involved in the chop shop case. (Doc. 63-3 at Ex. 4.)

       On June 25, 2018, Lt. Rowe wrote a memo to Chief Deputy Nelson, stating

 that he had “concerns of possible policy violations” committed by Sgt. Speak in

 implicating Det. Pascher and exposing her boyfriend’s identity. (Id. at Ex. 5.) Two

 days later, Chief Deputy Nelson wrote a response memorandum concurring that

 Sgt. Speak may have violated multiple HCSO policies and ordered him to conduct

 an internal investigation into Sgt. Speak. (Id. at Ex. 6.)

       B.     Sgt. Speak’s Internal Investigation and Termination.

       Pursuant to the new internal investigation, Lt. Rowe interviewed Sgt. Speak

 two more times on July 30, 2018, and August 27, 2018. (Docs. 70-7, 70-8.) Based on




                                           15
Case 2:18-cv-00826-JLB-NPM Document 94 Filed 02/26/21 Page 16 of 38 PageID 5687




 the content of these interviews, Lt. Rowe took issue with the fact that Sgt. Speak

 did not update his probable cause report after he no longer believed Det. Pascher

 had tipped off any suspects, did not adequately protect the identity of Det. Pascher’s

 boyfriend, and generally did not conduct a thorough enough investigation into the

 auto theft. (Doc. 63-3 at ¶¶ 16–18.) Lt. Rowe also took issue with the fact that Sgt.

 Speak’s description of the pointing incident with Det. Pascher seemed inconsistent

 and contradictory. (Id. ¶ 18.) On September 28, 2018, Lt. Rowe concluded his

 investigation with a lengthy “Finding of Facts” and “Close-Out Memorandum,” in

 which he found that Sgt. Speak had violated multiple HCSO policies during his

 investigation of the auto theft/chop shop case. 8 (Doc. 63-3 at Exs. 7, 8.) These

 violations stemmed mostly from Sgt. Speak’s allegedly sloppy handling of the

 investigation (e.g., failing to follow leads), but there were also violations arising

 from his statements about Det. Pascher and her boyfriend. (Id.)

       After reviewing Lt. Rowe’s findings, Sheriff Whidden served Sgt. Speak with

 a Notice of Proposed Discipline on November 27, 2018, recommending that Sgt.

 Speak’s employment be terminated. (Doc. 71-2.) In response, Sgt. Speak requested

 a Loudermill hearing 9 before a pre-disciplinary panel consisting of three HCSO




       8 Among the alleged violations was failure to comply with a direct order of an
 internal affairs investigator because Sgt. Speak allegedly failed to properly respond
 to Lt. Rowe’s request for a second interview. (Doc. 63-3 at ¶ 19.) Sgt. Speak alleges
 that he simply wanted a different interview date, and he eventually got one, but not
 before an additional charge for noncompliance was added. (Doc. 76-11 at ¶¶ 71–74.)
       9 See Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 542 (1985)
 (requiring “some kind of hearing prior to the discharge of an employee who has a


                                            16
Case 2:18-cv-00826-JLB-NPM Document 94 Filed 02/26/21 Page 17 of 38 PageID 5688




 officers, so that he could have an opportunity to explain why he should not be

 terminated. (Id.; Doc. 63-2 at ¶¶ 28–29.) Sgt. Speak also wrote a twenty-four-page

 inter-office memorandum to Sheriff Whidden in which he contested all the policy

 violations alleged by Lt. Rowe. (Doc. 71-5.)

       Before the Loudermill hearing took place, Sgt. Speak—apparently assuming

 that the result of the hearing was a foregone conclusion—filed his first complaint in

 this case. (Doc. 1.) Although he had not yet officially been terminated, Sgt. Speak’s

 original complaint alleged that he had been “the victim of retaliatory actions . . .

 including without limitation his termination.” (Id. at ¶ 42.)

       Sgt. Speak and his counsel attended the Loudermill hearing on January 16,

 2019. 10 (Doc. 63-6 at ¶ 10.) After reconvening on January 24 and 25, the panel

 unanimously sustained all the policy violations found by Lt. Rowe’s investigation

 and recommended Sgt. Speak’s termination. (Id. at Ex. 4.) Sheriff Whidden agreed

 with the panel’s unanimous recommendation, and Sgt. Speak was officially

 terminated on January 25, 2019. (Doc. 63-2 at Ex. 10.)

       C.     The Alleged Pretext Behind Sgt. Speak’s Termination.

       Sgt. Speak alleges that his termination in January 2019 was retaliation for

 his whistleblowing activity in October 2015, and that any nondiscriminatory reason



 constitutionally protected property interest in his employment” (internal quotations
 and citations omitted)).
       10 Sgt. Speak alleges that the panel refused to allow him to present evidence
 of Lt. Rowe’s dishonesty, but Sheriff Whidden contends that the panel did allow Sgt.
 Speak to read a statement that he prepared in advance as a rebuttal to Lt. Rowe’s
 investigation.


                                           17
Case 2:18-cv-00826-JLB-NPM Document 94 Filed 02/26/21 Page 18 of 38 PageID 5689




 for the firing is pretextual. To prove up these claims, Sgt. Speak points to several

 pieces of evidence.

       First, Lt. Buchhofer testified that he had a conversation with Sheriff

 Whidden in December 2018—after Lt. Rowe’s findings but before the Loudermill

 hearing—at a “post-Christmas party.” (Doc. 76-15 at 155:10–14.) During this

 conversation, the subject of Sgt. Speak came up, and Sheriff Whidden allegedly told

 Lt. Buchhofer some version of the following:

       Look, I know you are supporting [Sgt. Speak] on all that’s going on, that
       you are on [Sgt. Speak’s] side. What he did to me and my family, I can’t
       forgive him for that, but when all is said and done, I want to sit down
       with you and tell you what happened, what my side of it is.

 (Id. at 160:12–17) (emphasis added).

       Second, Lt. Buchhofer claimed that on December 11, 2018, he had a

 conversation with Lieutenant Shawn Reed, who was one of the three members of

 Sgt. Speak’s Loudermill panel. (Doc. 76-15 at 137:23–138:1.) The subject of Sgt.

 Speak’s internal investigation came up, and Lt. Reed allegedly told Lt. Buchhofer

 something to the extent of, “Well . . . he’s pretty much gone.” (Id. at 138:21.) Lt.

 Buchhofer responded that he believed there were numerous problems with the

 internal investigation into Sgt. Speak’s conduct, to which Lt. Reed replied that Sgt.

 Speak had “lied during his deposition on Sheriff Whidden.” (Doc. 75-17 at 2.) This

 discussion—assuming it did occur—would have taken place a month before Sgt.




                                           18
Case 2:18-cv-00826-JLB-NPM Document 94 Filed 02/26/21 Page 19 of 38 PageID 5690




 Speak’s Loudermill hearing. Lt. Buchhofer wrote an inter-office memo to document

 this incident. 11 (Id.)

        Third, Sgt. Speak points to deposition testimony by former HCSO officers

 regarding Lt. Rowe’s motivations. One officer testified that he used to be friends

 with Lt. Rowe, but the two drifted apart after the officer expressed some support for

 Sgt. Speak. (Doc. 76-22 at 23:19–24:10.) When this officer discussed Sgt. Speak’s

 involvement in the hit-and-run matter, Lt. Rowe allegedly responded “[t]hat it was

 pretty cut and dry that [Sgt. Speak] was lying,” and that Sgt. Speak was

 “terminated because everything lined up. He lied in his depo, and then lied about

 lying in his depo, so this is what happened.” (Id. at 8:23–9:5, 48:3–21) (emphasis

 added). Another officer testified that he also was the subject of an internal

 investigation by Lt. Rowe shortly after he wrote an anonymous report criticizing the

 HCSO’s logistical response to Hurricane Irma. (Doc. 76-26 at 7:8–11:7, 13:13–

 14:15.) The investigation was supposedly due to an unlawful arrest incident that

 happened months before the Hurricane Irma report, and when the officer asked Lt.

 Rowe what policies he had violated, Lt. Rowe allegedly answered that “he didn’t

 know, [and] he would have to look into it.” (Id. at 14:12–15.)

        Fourth, Sgt. Speak believes that other officers who had committed similar

 misconduct were not subjected to similar investigation or punishment. He points to



        11The memo clearly states that Lt. Reed believed Sgt. Speak had lied during
 civil deposition in the hit-and-run case, but Lt. Buchhofer took a more equivocal
 view during his own deposition, claiming that he was not sure what exactly Lt.
 Reed meant, and that he took the statement to mean that Sgt. Speak had lied
 regarding the “totality” of the hit-and-run case. (Doc. 76-15 at 141:4–10.)


                                           19
Case 2:18-cv-00826-JLB-NPM Document 94 Filed 02/26/21 Page 20 of 38 PageID 5691




 various memoranda by Lt. Buchhofer documenting misconduct which was never the

 subject of an internal investigation (let alone one that led to termination), including

 failure to secure a crime scene, documenting a false confession, and failing to

 document evidence. (Docs. 72-10, 72-11, 72-12.)

                            SUMMARY JUDGMENT STANDARD

       Summary judgment is only proper if “the movant shows that there is no

 genuine dispute as to any material fact and the movant is entitled to judgment as a

 matter of law.” Fed. R. Civ. P. 56(a). “In other words, summary judgment is

 warranted if a jury, viewing all facts and any reasonable inferences therefrom in the

 light most favorable to plaintiffs, could not reasonably return a verdict in plaintiffs'

 favor.” Hale v. Tallapoosa Cnty., 50 F.3d 1579, 1581 (11th Cir. 1995) (citing

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). “The moving party

 bears the initial burden to show the district court, by reference to materials on file,

 that there are no genuine issues of material fact . . . .” Clark v. Coats & Clark, Inc.,

 929 F.2d 604, 608 (11th Cir. 1991). “Only when that burden has been met does the

 burden shift to the non-moving party to demonstrate that there is indeed a material

 issue of fact that precludes summary judgment.” Id.

                                       DISCUSSION

 I.    Sgt. Speak’s Whistleblower Claim Is Not Untimely.

       Sheriff Whidden first argues that Sgt. Speak’s FWA claim is untimely under

 the statute’s 180-day limitations period. (Doc. 60 at 13–14.) While the Court agrees

 that much of the retaliatory conduct alleged by Sgt. Speak is beyond the statutory

 limitations period, his termination (and the investigation leading up to it) is not.


                                            20
Case 2:18-cv-00826-JLB-NPM Document 94 Filed 02/26/21 Page 21 of 38 PageID 5692




       The FWA provides that, in order to bring a civil action under the statute, an

 employee of a “local government authority” must file suit either: (a) within 180 days

 of the authority’s final decision on the employee’s administrative whistleblower

 complaint, assuming the employer has established an administrative procedure for

 handling such complaints; or (b) if there is no administrative procedure, within 180

 days of any action prohibited by the statute. Fla. Stat. § 112.3187(8)(b).

       The parties do not dispute that the HCSO is a “local government authority”

 under the FWA. See Bradshaw v. Bott, 205 So. 3d 815, 819 (Fla. 4th DCA 2016)

 (“As the Sheriff is considered part of a political subdivision, we conclude that the

 Sheriff falls within the definition of “local governmental authority” under the Act.”);

 see also Fla. Const. Art. VIII, § 1(d) (classifying a sheriff as a “county officer”). And

 there is no indication that the HCSO has established an administrative procedure

 for handling whistleblower complaints. See Fla. Stat. § 112.3187(b). Thus, the time

 for Sgt. Speak to bring a civil claim under the FWA would have been within 180

 days of an action the FWA prohibits. Florida courts routinely refer to this period as

 a “statute of limitations.” See, e.g., Bridges v. City of Boynton Beach, 927 So. 2d

 1061, 1062 (Fla. 4th DCA 2006); Dausman v. Hillsborough Area Reg'l Transit, 898

 So. 2d 213, 214 (Fla. 2d DCA 2005). 12

       Sgt. Speak filed his original complaint in this case on December 21,

 2018. (Doc. 1.) Therefore, to be actionable under the FWA, Sheriff Whidden’s




       12 But they appear to have taken this cue from federal courts. See Harris v.
 Dist. Bd. of Trs., 9 F. Supp. 2d 1319, 1328 (M.D. Fla. 1998).


                                            21
Case 2:18-cv-00826-JLB-NPM Document 94 Filed 02/26/21 Page 22 of 38 PageID 5693




 allegedly retaliatory conduct against Sgt. Speak must have taken place in the 180

 days preceding the original complaint—on or after June 24, 2018. Fla. Stat. §

 112.3187(b). Virtually all the retaliatory conduct alleged by Sgt. Speak occurred

 before this date. But the internal investigation leading to Sgt. Speak’s eventual

 termination occurred afterwards. (Doc. 63-3 at Ex. 6.) In fact, the termination

 occurred after the original complaint was already filed. (Doc. 63-2 at Ex. 10.)

       Sheriff Whidden argues that the termination is also barred by the 180-day

 statute of limitations because Sgt. Speak did not amend his complaint to address

 his termination. This argument misses the point; the termination was already

 addressed in the original complaint. Apparently assuming that his firing was a

 foregone conclusion, Sgt. Speak’s initial complaint provides that he was a victim of

 retaliatory actions by Sheriff Whidden, “including without limitation his

 termination.” (Doc. 1 at ¶ 42) (emphasis added).

       While a whistleblower retaliation claim based on Sgt. Speak’s termination

 may not have been ripe at the inception of this case, Sheriff Whidden never made a

 ripeness argument, and there is no dispute that Sgt. Speak has since been

 terminated. See Bay Area Laundry & Dry Cleaning Pension Tr. Fund v. Ferbar

 Corp. of Cal., 522 U.S. 192, 201 (1997) (explaining that ripeness and accrual for

 statute-of-limitations purposes occur simultaneously unless the statute indicates

 otherwise); see also Progressive Mountain Ins. Co. v. Middlebrooks, 805 F. App'x

 731, 734 (11th Cir. 2020) (“[S]ubsequent events may be able to ripen a case or




                                           22
Case 2:18-cv-00826-JLB-NPM Document 94 Filed 02/26/21 Page 23 of 38 PageID 5694




 controversy for decision. Such events typically take place during the district court

 proceedings.” (citing Henley v. Herring, 779 F.2d 1553, 1555 (11th Cir. 1986))). 13

       Moreover, Sgt. Speak’s initial complaint alleged that Lt. Rowe’s internal

 investigation in 2018 was also retaliatory. (Doc. 1 at ¶¶ 31–32.) An internal

 investigation launched in response to whistleblower activity may potentially

 constitute retaliation under the FWA. See Fla. Stat. § 112.3187(3)(c) (“‘Adverse

 personnel action’ means the discharge, suspension, transfer, or demotion of any

 employee or the withholding of bonuses, the reduction in salary or benefits, or any

 other adverse action taken against an employee within the terms and conditions of

 employment by an agency or independent contractor.” (emphasis added)). 14

       Accordingly, Sheriff Whidden is incorrect to suggest that none of the

 allegedly retaliatory conduct in this case falls within the 180-day statute of

 limitations. 15 Sgt. Speak’s FWA claim is therefore timely.


       13 The Eleventh Circuit’s unpublished opinion in Middlebrooks addressed a
 possible intra-circuit conflict as to whether a complaint must be ripe at the time a
 complaint is filed or whether ripeness may occur later. But even if the former
 proposition is correct, the Eleventh Circuit has explained that events after the
 complaint may be considered if an amendment is permitted by the court under
 Federal Rule of Civil Procedure 15(d). See Atlanta Gas Light Co. v. Aetna Cas. &
 Sur. Co., 68 F.3d 409, 415 n.12 (11th Cir. 1995). Here, an amended complaint that
 also addressed Sgt. Speak’s termination was permitted. (Docs. 39, 40.)
       14 To the extent Sheriff Whidden argues that an internal investigation cannot
 be an adverse employment action per se, the Court disagrees. See Henderson v.
 City of Birmingham, 826 F. App’x 736, 742 (11th Cir. 2020); Entrekin v. City of
 Panama City, 376 F. App'x 987, 995–96 (11th Cir. 2010).
       15The Court declines to apply Title VII’s “continuing violation doctrine” to
 Sgt. Speak’s FWA claim. There is no Florida case applying this doctrine to the
 FWA, and this Court finds it instructive that another judge in this district has
 previously declined to apply it to a series of “discrete” retaliatory acts that would


                                            23
Case 2:18-cv-00826-JLB-NPM Document 94 Filed 02/26/21 Page 24 of 38 PageID 5695




 II.   Sgt. Speak’s reporting of Sheriff Whidden’s alleged interference in
       the hit-and-run investigation is protected under the FWA and the
       First Amendment.

       Sheriff Whidden next argues that Sgt. Speak’s conduct is not protected under

 either the FWA or the First Amendment. The Court disagrees with Sheriff

 Whidden on both fronts because his argument is erroneously premised on the idea

 that the protected conduct at issue is the testimony Sgt. Speak gave in the civil case

 brought by the parents of the minor victim of the hit-and-run. In fact, the protected

 conduct in this case is—and always has been—Sgt. Speak’s incitement of an

 investigation against Sheriff Whidden through his attorney. (Doc. 63-2 at Ex. 3.)

       To qualify for FWA protection, whistleblower information must be disclosed

 to “any agency or federal government entity having the authority to investigate,

 police, manage, or otherwise remedy the violation or act.” Fla. Stat. § 112.3187(6).

 For disclosures concerning local government entities, “the information must be

 disclosed to a chief executive officer as defined in s. 447.203(9) or other appropriate

 local official.” Id. (emphasis added). Sheriff Whidden contends that Sgt. Speak’s

 deposition testimony in the civil suit does not fall within the scope of section

 112.3187(6). And he may very well be right. But the operative complaint also

 alleges that Sgt. Speak “reported and disclosed violations of rules . . . to others

 having the authority to investigate, police, manage, and otherwise remedy the

 violations of [said] rules.” (Doc. 40 at ¶ 41.) The complaint further provides that



 each support a cause of action (as opposed to a continuing violation from one
 action). See Reese v. City of Crystal River, No. 5:03-cv-232-Oc-10GRJ, 2006 WL
 1360903, at *2–3 (M.D. Fla. May 18, 2006).


                                            24
Case 2:18-cv-00826-JLB-NPM Document 94 Filed 02/26/21 Page 25 of 38 PageID 5696




 Sgt. Speak “disclosed [whistleblower] information when he participated in

 investigations, hearings, [and] other agency inquiries.” (Id.)

       The undisputed facts show that five days after his civil deposition, Sgt.

 Speak—through his attorney—sent a letter to the SAO for the Twelfth Judicial

 Circuit, asking it to investigate “several violations of Florida’s Criminal Statutes”

 by Sheriff Whidden and Chief Deputy Nelson (Doc. 63-2 at Ex. 3.) Attached to the

 letter was Sgt. Speak’s transcribed deposition testimony. (Id.) The parties do not

 dispute that the SAO was an “appropriate local official.” See Rustowicz v. N.

 Broward Hosp. Dist., 174 So. 3d 414, 424 (Fla. 4th DCA 2015) (holding that an

 “appropriate local official” for purposes of the FWA is a person or entity “who is

 affiliated with the violating governmental entity and has the authority to

 investigate, police, manage, or otherwise remedy the violation or act by the

 violating governmental entity”); see also Laird v. Bd. of Cnty. Comm’rs, No.

 3:15cv394-MCR-CJK, 2017 WL 1147472, at *9 (N.D. Fla. Mar. 26, 2017) (finding

 that a party requested to participate in an investigation by SAO was engaging in

 protected conduct under a different provision of the FWA).

       Sheriff Whidden also argues that Sgt. Speak’s deposition testimony was not

 protected by the First Amendment. To be protected from retaliation under the First

 Amendment, a public employee must speak “as a citizen on a matter of public

 concern.” Garcetti v. Ceballos, 547 U.S. 410, 418 (2006) (citing Pickering v. Bd. of

 Educ., 391 U.S. 563, 568 (1968)). Conversely, “[r]estricting speech that owes its




                                           25
Case 2:18-cv-00826-JLB-NPM Document 94 Filed 02/26/21 Page 26 of 38 PageID 5697




 existence to a public employee's professional responsibilities does not infringe any

 liberties the employee might have enjoyed as a private citizen.” Id. at 421–22.

        Sheriff Whidden claims that it was part of Sgt. Speak’s job duties to give

 deposition testimony in the civil case, and that he was compensated for his time.

 That may be true, but it does not change the fact that there is an entirely different

 category of protected speech here: Sgt. Speak reported Sheriff Whidden’s alleged

 wrongdoing to the SAO and gave a sworn statement to the FDLE. (Doc. 63-2 at Ex.

 3; Doc. 71-12.) This conduct is obviously protected by the First Amendment. See

 Lane v. Franks, 573 U.S. 228, 238 (2014) (“Truthful testimony under oath by a

 public employee outside the scope of his ordinary job duties is speech as a citizen for

 First Amendment purposes. That is so even when the testimony relates to his

 public employment or concerns information learned during that employment.”). 16

        Thus, the Court rejects Sheriff Whidden’s contention that there is no

 protected speech at issue in this case.

 III.   Sgt. Speak Has Established a Prima Facie Case for FWA Retaliation
        and First Amendment Retaliation.

        Sheriff Whidden argues that Sgt. Speak has failed establish prima facie

 causation for both his FWA claim and his First Amendment claim. Because the

 claims are governed by different standards, the Court addresses them separately.




        16The Eleventh Circuit’s unpublished opinion in Bott v. Bradshaw, 791 F.
 App'x 41, 43 (11th Cir. 2019), where the only speech at issue was a police officer’s
 compensated deposition testimony, is inapposite to the facts here. Sgt. Speak’s
 deposition testimony is not the only speech for which he seeks protection.


                                           26
Case 2:18-cv-00826-JLB-NPM Document 94 Filed 02/26/21 Page 27 of 38 PageID 5698




       A.       Causation under the FWA.

       To make a prima facie showing of causation for an FWA claim, a plaintiff

 must show “that the protected activity and the adverse action were not wholly

 unrelated.” See Fla. Dep't of Children & Families v. Shapiro, 68 So. 3d 298, 306

 (Fla. 4th DCA 2011) (quoting Brungart v. BellSouth Telecomms, Inc., 231 F.3d 791,

 799 (11th Cir.2000)). If all elements of a prima facie whistleblower retaliation case

 (including causation) are satisfied, the FWA provides:

       It shall be an affirmative defense to any action brought pursuant to this section
       that the adverse action was predicated upon grounds other than, and would
       have been taken absent, the employee's or person's exercise of rights protected
       by this section.

 Fla. Stat. § 112.3187(10).

       Moreover, when reviewing summary judgment motions in FWA cases based

 on circumstantial evidence, Florida courts generally apply the McDonnell Douglas17

 burden-shifting framework. See, e.g., Griffin v. Deloach, 259 So. 3d 929, 931 (Fla.

 5th DCA 2018); Rustowicz, 174 So. 3d at 424. 18 Under this familiar framework,

 once the plaintiff has established a prima facie case for retaliation, a defendant may

 proffer a legitimate, non-discriminatory reason for the termination. This shifts the

 burden back to plaintiff to show by a preponderance of the evidence that the

 legitimate, non-discriminatory reason is pretextual. See generally Castro v. Sch.



       17   McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1993).
       18 In at least one instance, a Florida appellate court refused to apply
 McDonnell Douglas to a Florida whistleblower case. See Competelli v. City of
 Belleair Bluffs, 113 So. 3d 92, 93 (Fla. 2d DCA 2013). But the parties do not
 question McDonnell Douglas’s applicability, and neither will the Court.


                                           27
Case 2:18-cv-00826-JLB-NPM Document 94 Filed 02/26/21 Page 28 of 38 PageID 5699




 Bd. of Manatee Cnty., 903 F. Supp. 2d 1290, 1302 (M.D. Fla. 2012) (applying

 McDonnell Douglas framework to FWA claim).

       A plaintiff satisfies the “not wholly unrelated” standard if they can show a

 “close temporal proximity between the statutorily protected activity and the adverse

 employment action.” Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th

 Cir. 2007) (citing Brungart, 231 F.3d at 798–99). Sheriff Whidden alleges that

 there is too large of a temporal gap between Sgt. Speak’s protected conduct (in

 August 2016) and his eventual termination (in January 2019). Sgt. Speak argues

 that the internal investigation leading to his termination began in June 2018—

 approximately one month after the FDLE investigation into Sheriff Whidden’s

 alleged misconduct during the hit-and-run investigation had ended. (Doc. 82 at 24–

 25.) Thus, the temporal gap is not as large as Sheriff Whidden makes it seem.

       Viewing the facts in the light most favorable to Sgt. Speak, a reasonable trier

 of fact could infer that Sheriff Whidden waited to retaliate until after the

 investigation into his own misconduct was completed—an investigation that was

 itself precipitated by Sgt. Speak’s whistleblowing. 19 Cf. Callahan v. City of



       19 District courts have disagreed on whether the end date of an investigation
 is the proper starting point to calculate temporal proximity. Compare Irving v.
 Enter. Rent-A-Car, No. 1:06-CV-2167-CC/AJB, 2008 WL 11407237, at *25 n.30
 (N.D. Ga. June 13, 2008), report and recommendation adopted as modified, No.
 1:06-CV-2167-CC, 2008 WL 11407215 (N.D. Ga. Sept. 29, 2008), with Ceus v. City of
 Tampa, No. 8:16-cv-1513-T-36TBM, 2018 WL 10140155, at *11 (M.D. Fla. Jan. 8,
 2018), aff'd, 803 F. App'x 235 (11th Cir. 2020). The ultimate question is whether a
 reasonable trier of fact could conclude that the retaliation was related to the
 protected activity based on the proximity of the investigation’s end to the firing. In
 this case, the Court believes a trier of fact could draw that inference.



                                           28
Case 2:18-cv-00826-JLB-NPM Document 94 Filed 02/26/21 Page 29 of 38 PageID 5700




 Jacksonville, 805 F. App'x 749, 753 (11th Cir. 2020) (suggesting that the end date of

 an internal investigation spurred by plaintiff “could possibly” qualify as a starting

 point to calculate temporal proximity for a retaliation claim, but ultimately finding

 that the investigation ended “three to four months” before the adverse employment

 action, which was too long to support an inference of causation); see also Yartzoff v.

 Thomas, 809 F.2d 1371, 1376 (9th Cir. 1987) (“Additional job duties were

 transferred away from Yartzoff in February 9, 1981, less than two months after the

 civil rights office finished investigating his charges . . . . ” (emphasis added)).

        The Court also emphasizes that a plaintiff’s prima facie burden under

 McDonnell Douglas is “not onerous; it requires only that the plaintiff establish facts

 adequate to permit an inference of discrimination.” Holifield v. Reno, 115 F.3d

 1555, 1562 (11th Cir. 1997), abrogated on other grounds by Lewis v. City of Union

 City, 918 F.3d 1213 (11th Cir. 2019) (en banc). In this case, the timing of the

 investigation’s end—together with the comments by Sheriff Whidden and other

 officers involved in Sgt. Speak’s termination (discussed below)—could lead a

 reasonable trier of fact to draw an inference of discrimination. Thus, Sgt. Speak

 has made a prima facie showing of causation for his FWA whistleblower claim. 20



        20The Court notes that the investigation into Det. Pascher (which eventually
 pivoted into an investigation of Sgt. Speak) began before the FDLE investigation
 into Sheriff Whidden had concluded. But there is insufficient record evidence for
 the Court to conclude whether the investigation into Sgt. Speak “arose organically,”
 as Sheriff Whidden claims. (Doc. 60 at 21.) Sgt. Speak and Lt. Buchhofer both
 claim that they reported their concerns about Det. Pascher much earlier, but there
 was no resultant investigation. (Doc. 76-11 at ¶33; Doc. 76-15 at 121:22–122:6.) It
 was not until later (after an ASA raised concerns about Det. Pascher) when an
 investigation began, and by that point the FDLE’s investigation into Sheriff


                                             29
Case 2:18-cv-00826-JLB-NPM Document 94 Filed 02/26/21 Page 30 of 38 PageID 5701




        B.     Causation Under the First Amendment.

        After an employee has demonstrated that their speech is protected under the

 First Amendment, they must show that their speech played a “substantial part” in

 the government employer’s decision to terminate him. Bryson v. City of Waycross,

 888 F.2d 1562, 1565–66 (11th Cir. 1989) (quoting Mt. Healthy City Sch. Dist., v.

 Doyle, 429 U.S. 274, 287 (1977)). If the employee can make that showing, then the

 burden shifts back to the employer to “prove by a preponderance of the evidence

 that it would have reached the same decision . . . even in the absence of the

 protected conduct.” Id. at 1566 (internal quotation and citation omitted). This last

 stage is essentially a “but-for” test. Id.

        As with FWA claims, the “substantial part” standard can be satisfied by close

 temporal proximity between the protected speech and the adverse employment

 action. See Akins v. Fulton Cnty., 420 F.3d 1293, 1305 (11th Cir. 2005). Again, a

 reasonable trier of fact could infer that Sgt. Speak’s whistleblowing played a part in

 his termination based on the temporal proximity between the conclusion of the

 investigation into Sheriff Whidden and the beginning of the investigation into Sgt.

 Speak. Accordingly, Sgt. Speak has made a prima facie showing of causation for his

 First Amendment retaliation claim. 21


 Whidden was nearly complete. The Court cannot say one way or another whether
 this timing was “organic.”
        21Sheriff Whidden argues that Sgt. Speak has failed to demonstrate
 causation because Lt. Joshua Woods, who closed the hit-and-run case, also provided
 “negative” testimony against the Sheriff but faced no retaliation. Upon careful
 review, however, Lt. Woods’s testimony was not negative—or at least, not nearly as
 negative as Sgt. Speak’s. Although Lt. Woods agreed with Sgt. Speak that there


                                              30
Case 2:18-cv-00826-JLB-NPM Document 94 Filed 02/26/21 Page 31 of 38 PageID 5702




 IV.   Questions of Fact Remain as to Whether Sheriff Whidden Would
       Have Discharged Sgt. Speak Regardless of His Protected Conduct.

       Sheriff Whidden next argues that even if Sgt. Speak can present a prima

 facie case for retaliation under the FWA or the First Amendment, he would have

 been discharged regardless of his protected conduct. In short, Sheriff Whidden

 contends that Sgt. Speak’s firing was based on his extensive policy violations during

 the auto theft investigation. Sheriff Whidden also notes that Sgt. Speak’s firing was

 supported by a unanimous Loudermill panel, and that he has never disagreed with

 a unanimous panel’s recommendation. 22

       Sheriff Whidden’s claims are (again) governed by different standards. Under

 McDonnell Douglas, Sheriff Whidden must proffer a “a legitimate, non-retaliatory

 reason for [his] actions.” Castro, 903 F. Supp. 2d at 1302. “The burden then shifts

 back to the employee to prove by a preponderance of the evidence that the




 was probable cause to arrest the driver of the truck, he also agreed with the Sheriff
 that any case against the driver would ultimately be very weak due to lack of
 intent. (Doc. 88-2 at ¶ 9.) Thus, Lt. Woods believed the Sheriff was justified in
 closing the hit-and-run case. Sgt. Speak has never agreed with this premise.
       22 The Court notes that the Loudermill panel’s role in this case may not be
 entirely relevant. As far as the Court can discern, the ultimate decision to fire Sgt.
 Speak always rested with Sheriff Whidden, regardless of what the Loudermill panel
 ultimately recommended. Indeed, the notice of proposed discipline makes clear that
 the Sheriff shall merely “review and consider” Sgt. Speak’s response at the
 Loudermill hearing before “making any final disciplinary decision.” (Doc. 71-2); see
 also McKinney v. Pate, 20 F.3d 1550, 1562 (11th Cir. 1994) (explaining that “due
 process [does not] require the state to provide an impartial decisionmaker at the
 pre-termination hearing” (quoting Schaper v. City of Huntsville, 813 F.2d 709, 715–
 16 (5th Cir.1987))). But even if the Loudermill panel’s recommendation was
 afforded more weight, the Court believes that there is enough evidence to raise
 questions of fact as to causation and pretext in this case.



                                          31
Case 2:18-cv-00826-JLB-NPM Document 94 Filed 02/26/21 Page 32 of 38 PageID 5703




 employee's proffered reason is merely pretext for prohibited, retaliatory

 conduct.” Id. (citing Sierminski v. Transouth Fin. Corp., 216 F.3d 945, 950 (11th

 Cir. 2000)). Under the First Amendment, however, the burden is on the employer to

 “prove by a preponderance of the evidence that ‘it would have reached the same

 decision . . . even in the absence of the protected conduct.’” Bryson, 888 F.2d at

 1566 (citing Mt. Healthy City Sch. Dist., 429 U.S. at 286).

       As to the McDonnell Douglas standard, the Court finds that Sheriff Whidden

 has articulated a legitimate, non-discriminatory reason for his actions, shifting the

 burden back to Sgt. Speak. But regardless of where the burden of proof lies, the

 Court believes there are outstanding questions of fact as to both Sheriff Whidden’s

 alleged pretext and the but-for cause of Sgt. Speak’s termination. 23

       To start, there is evidence that Sheriff Whidden told Lt. Buchhofer in

 December 2018 that he knew Lt. Buchhofer was “on Sgt. Speak’s side,” but Sheriff




       23  Sheriff Whidden argues that the statements below are hearsay. But
 hearsay may be considered on summary judgment if it meets an exception to the
 rule against hearsay or can be offered for a non-truth use. See generally Macuba v.
 Deboer, 193 F.3d 1316, 1323 (11th Cir. 1999). In the Court’s view, some of the
 statements below are not being offered for their literal truth. For example, Sheriff
 Whidden’s purported statement that he could not forgive Sgt. Speak is not being
 offered for the literal proposition that Sheriff Whidden was incapable of forgiving
 Sgt. Speak’ whistleblowing. Likewise, Sgt. Rowe and Lt. Reed’s statements that
 Sgt. Speak lied during his deposition are not intended to prove that Sgt. Speak
 literally lied. “Testimony is not hearsay if it is offered only to show the context
 within which parties had been acting, or to show a party's motive or intent for
 behavior.” See Woolford v. Rest. Concepts, II, LLC, No. 407CV011, 2008 WL
 217087, at *8 (S.D. Ga. Jan. 23, 2008)” (citation omitted). Moreover, Sheriff
 Whidden is being sued in both his individual and official capacity, meaning that
 statements from him and his HCSO employees may be admissible as opposing party
 statements under Federal Rules of Evidence 801(d)(2)(A) and (d)(2)(D).


                                           32
Case 2:18-cv-00826-JLB-NPM Document 94 Filed 02/26/21 Page 33 of 38 PageID 5704




 Whidden could not “forgive him” for “[w]hat he did to [him] and [his] family.” (Doc.

 76-15 at 160:12–17). The obvious inference is that even though Lt. Buchhofer was

 on Sgt. Speak’s side in the auto theft investigation, Sheriff Whidden could not “look

 past” his personal grudge against Sgt. Speak for his whistleblowing activity years

 after the fact. (Id. at 159:15.) This is the same inference that Lt. Buchhofer made,

 although he admitted that Sheriff Whidden “didn’t elaborate.” (Id. at 159:7–

 160:17.) Sheriff Whidden allegedly made these statements shortly after he had

 served Sgt. Speak with a Notice of Proposed Discipline, informing Sgt. Speak that

 he wanted to fire him. (Doc. 71-2.)

       Next, Lt. Buchhofer claims that Lt. Reed—one of the three members of Sgt.

 Speak’s Loudermill panel—told him that Sgt. Speak was “pretty much gone” on

 December 11, 2018. (Doc. 76-15 at 138:21.) When Lt. Buchhofer suggested that

 there were numerous problems with the internal investigation into Sgt. Speak’s

 conduct, Lt. Reed allegedly brought up that Sgt. Speak had “lied during his

 deposition on Sheriff Whidden.” (Doc. 75-17 at 1.) Again, the obvious inference to

 be made—and the one that Lt. Buchhofer did make—is that Lt. Reed did not trust

 Sgt. Speak’s side of the story in the auto theft investigation because of how he felt

 about Sgt. Speak’s whistleblowing from years ago. (Doc. 76-15 at 138:17–141:23.)

 And although Lt. Reed was only one member of a three-person Loudermill panel,

 Sheriff Whidden’s position in this case is that he has never deviated from the

 recommendation of a unanimous panel. (Doc. 63-1 at ¶ 18.) If one member of the




                                           33
Case 2:18-cv-00826-JLB-NPM Document 94 Filed 02/26/21 Page 34 of 38 PageID 5705




 panel who was motivated by retaliatory animus had been replaced, then perhaps

 the panel would not have been unanimous.

       Furthermore, Sgt. Speak has provided evidence that Lt. Rowe—the initial

 factfinder in the internal investigation that led to Sgt. Speak’s termination—was

 motivated by retaliatory animus. One officer testified that he believed that he was

 targeted by Lt. Rowe for criticizing the HCSO’s logistical response to Hurricane

 Irma. (Doc. 76-26 at 7:8–11:7, 13:13–14:15); see also Furcron v. Mail Ctrs. Plus,

 LLC, 843 F.3d 1295, 1309 (11th Cir. 2016) (“In this Circuit, Rule 404(b) permits the

 admissibility of so-called ‘me too’ evidence to prove intent to discriminate and

 retaliation.”) Yet another officer claimed that he had a conversation with Lt. Rowe

 about Sgt. Speak’s involvement in the hit-and-run, and Lt. Rowe said that Sgt.

 Speak was “terminated because everything lined up. He lied in his depo, and then

 lied about his lying in [the] depo, so this is what happened.” (Doc. 76-22 at 8:23–

 9:5, 48:3–21) (emphasis added).

       And finally, Sgt. Speak has provided comparator evidence of HCSO officers

 who were accused of investigatory misconduct resembling Sgt. Speak’s but were not

 terminated (or even investigated). These other officers’ misconduct ranges from

 failure to secure a crime scene, documenting a false confession, and failing to

 document evidence. 24 (Docs. 72-10, 72-11, 72-12.)



       24 The Eleventh Circuit has held that comparators must be “similarly
 situated in all material respects,” meaning they engaged in the same basic conduct
 or misconduct as the plaintiff. See Lewis, 918 F.3d at 1228. The nondiscriminatory
 reason that Sheriff Whidden proffers for Sgt. Speak’s firing is essentially that Sgt.
 Speak was sloppy during the auto theft investigation—he failed to pursue leads or


                                           34
Case 2:18-cv-00826-JLB-NPM Document 94 Filed 02/26/21 Page 35 of 38 PageID 5706




       The Court notes that the content and context of many of the remarks above

 are disputed. But viewing the facts in the light most favorable to Sgt. Speak, “the

 substance, context, and timing” of these remarks is “a significant piece of

 circumstantial evidence.” See Damon v. Fleming Supermarkets of Fla., Inc., 196

 F.3d 1354, 1362 (11th Cir. 1999). And while isolated and unrelated remarks cannot

 establish pretext, the evidence viewed in the light most favorable to Sgt. Speak

 contains multiple remarks related to his termination by several decisionmakers at

 varying levels of the disciplinary process.

       Accordingly, the Court holds that there are remaining questions of fact as to

 pretext and causation which can only be resolved by a trier of fact.

 IV.   Viewing the Evidence in the Light Most Favorable to Sgt. Speak,
       Sheriff Whidden is Not Entitled to Qualified Immunity.

       Sheriff Whidden’s final argument is that he is entitled to qualified immunity

 in his individual capacity from Sgt. Speak’s First Amendment retaliation claim

 because “[t]here is no clear authority which would have placed [him] on notice that

 he could be held individually liable for accepting the unanimous recommendation of

 a panel that he had no role in assembling based on an internal investigation that he

 had no role in conducting.” (Doc. 60 at 25.) The Court does not agree with Sheriff

 Whidden’s description of the alleged constitutional violation in this case. He did not



 interview witnesses, and he failed to omit problematic language from his probable
 cause report. The Court believes that this is the same basic misconduct as the
 comparators (i.e., that those officers were also sloppy in their investigations). Id.
 (explaining that a comparator “will have engaged in the same basic conduct (or
 misconduct) as the plaintiff” but also rejecting a strict “nearly identical” test.) But
 even without the comparators, the Court would reach the same conclusion.


                                            35
Case 2:18-cv-00826-JLB-NPM Document 94 Filed 02/26/21 Page 36 of 38 PageID 5707




 merely “accept” the Loudermill panel’s recommendation—the panel’s role was

 advisory, and the ultimate responsibility for the termination decision was always

 with Sheriff Whidden. See supra note 22; Doc. 71-2; McKinney, 20 F.3d at 1562

 (quoting Schaper, 813 F.2d at 715–16). The dispositive question is whether that

 termination decision—which was Sherriff Whidden’s to make—was motivated by

 retaliatory animus. After viewing the facts in the light most favorable to Sgt.

 Speak, there is indeed evidence that a reasonable juror could reach the conclusion

 that Sheriff Whidden retaliated against him due to activity protected by the First

 Amendment, i.e., his whistleblowing. See Lane, 573 U.S. at 238. Assuming this

 constitutional violation indeed occurred, the law governing Sgt. Speak’s allegedly

 violated rights is clearly established.

       “The doctrine of qualified immunity provides that ‘government officials

 performing discretionary functions generally are shielded from liability for civil

 damages insofar as their conduct does not violate clearly established statutory or

 constitutional rights of which a reasonable person would have known.’” Case v.

 Eslinger, 555 F.3d 1317, 1325 (11th Cir. 2009) (quoting Harlow v. Fitzgerald, 457

 U.S. 800, 818 (1982)). One way in which a right might be clearly established is

 through a “broad statement of principle within the Constitution, statute, or case law

 that clearly establishes a constitutional right.” Lewis v. City of W. Palm Beach, 561

 F.3d 1288, 1292 (11th Cir. 2009) (citing Long v. Slaton, 508 F.3d 576, 584 (11th Cir.

 2007)). Again, the question in this case is whether Sgt. Speak was terminated for

 whistleblowing activity, which is protected by the First Amendment. Lane, 573




                                           36
Case 2:18-cv-00826-JLB-NPM Document 94 Filed 02/26/21 Page 37 of 38 PageID 5708




 U.S. at 238. For purposes of qualified immunity, the Supreme Court’s case law

 clearly specifies that retaliation against someone for speech protected by the First

 Amendment is improper. See Carollo v. Boria, 833 F.3d 1322, 1334 (11th Cir. 2016)

 (“A robust consensus of our precedent confirms that the district court was correct to

 rely upon Pickering and Garcetti as a basis for fair warning to appellants.”).

 Accordingly, Sheriff Whidden is not entitled to qualified immunity because the law

 that governs the alleged constitutional violation in this case is clearly established.

       Sheriff Whidden again argues that the only conduct at issue in this case is

 Sgt. Speak’s civil deposition testimony, and no case law clearly establishes First

 Amendment protection for this type of speech. Once more, the Court disagrees with

 Sheriff Whidden’s reading of the operative complaint, which states that Sgt. Speak

 “reported and disclosed violations of rules . . . to others having the authority to

 investigate, police, manage, and otherwise remedy the violations of [said] rules”;

 that he further “disclosed [whistleblower] information when he participated in

 investigations, hearings, [and] other agency inquires”; and that he was

 consequently subject to retaliation by Sheriff Whidden. (Doc. 40 at ¶¶ 41-41.) And

 the discussion above details that there are genuine issues of material fact that are

 in dispute. A trier of fact must ferret out the truth.

                                      CONCLUSION

       At bottom, a trial is needed here because there there are genuine issues of

 fact that might affect the outcome of this case. See Anderson, 477 U.S. at 250.

 These issues may reasonably be resolved in favor of either Sgt. Speak or Sheriff

 Whidden, although the discussion above takes the facts in the light most favorable


                                            37
Case 2:18-cv-00826-JLB-NPM Document 94 Filed 02/26/21 Page 38 of 38 PageID 5709




 to Sgt. Speak (as it must). Ultimately, a trier of fact must reconcile these competing

 narratives. Having carefully reviewed the record and legal arguments in this case,

 the Court also encourages (but does not expressly order) that the parties consider

 settlement talks. A jury could resolve these facts either way.

       Accordingly, it is ORDERED that Sheriff Whidden’s motion for summary

 judgment (Doc. 60) is DENIED.

       ORDERED at Fort Myers, Florida, on February 26, 2021.




                                          38
